DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Replacement drawing to correct informalities received and are accepted.

Specification
The specification was amended and is accepted.

Allowable Subject Matter
Claims 8-14 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would  attachment lugs assembled to the structure; at longitudinal edges of the duct, a pair of through-holes with one through-hole per longitudinal edge; wherein the receiving zone is compartmentalized into two longitudinal channels by a longitudinal separator, the longitudinal separator extending from the longitudinal base towards the longitudinal slot, the longitudinal separator comprising a through-hole, in a same cross section as the pair of through-holes of the duct; and a clamping element insertable in the pair of through-holes of the duct and in the through-hole of the longitudinal separator."
Therefore, claim 8 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 14 with the allowable feature being:" A method for installing an assembly on a structure, the assembly comprising: a duct in the form of a hollow tubular body, of longitudinal axis, an internal volume of the duct defining a receiving zone for at least one cluster of cables, the duct being flexible and comprising a longitudinal slot and a longitudinal base; a plurality of attachment lugs rigidly connected to the duct, a pair of through-holes with  the structure via at least one attachment element; inserting a clamping element in the receiving zone of the duct, and closing the duct by using the clamping element."
Therefore, claim 14 is allowed.

Claims 9-13 are also allowed as being directly or indirectly dependent of the allowed base claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847